IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,           :   No. 1 EAP 2015
                                        :
                 Appellant              :
                                        :
                                        :   Appeal from the Judgment of Sentence
           v.                           :   of the Court of Common Pleas of
                                        :   Philadelphia County, Criminal Division,
                                        :   on November 19, 2014 at No. CP-51-
DAMION WALKER,                          :   CR-0012595-2012
                                        :
                 Appellee               :


                                     ORDER


PER CURIAM
     AND NOW, this 15th day of August, 2016, the Order of the Philadelphia County

Court of Common Pleas is AFFIRMED.